                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MARGO PARKS,

                   Plaintiff,
                                                    Case No. 21-cv-656-pp
      v.

ANDREW SAUL,

                   Defendant.


   ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
        WITHOUT PREPAYING THE FILING FEE (DKT. NO. 2)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying her claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. She also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 2.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      Based on the facts in the plaintiff’s affidavit, the court concludes that she

does not have the ability to pay the filing fee. The plaintiff’s request indicates

that she is not employed, she is not married, and she has three children, ages

5, 7 and 12, that she is responsible for supporting. Dkt. No. 2 at 1. The only

income listed by the plaintiff is $608 per month in W-2 T Income assistance

and $600 per month in Foodshare. Id. at 2. The plaintiff’s monthly expenses


                                         1
total $1,219.50 ($12.50 rent, $200 WE Energies, $800 groceries, $75 cab/ride

fare, $80 toiletries, $40 weekly bus pass, $12 check cashing fee). Id. at 2-3.

The plaintiff does not own a car, her home or any other property of value and

she has no cash on hand or in a checking or savings account. Id. at 3-4. The

plaintiff states, “I am saving all leftovers to make and I run me and my clothes

through the wash without soap sometimes to get by. I am roughly $1,500.00

behind on rent. I am past due on my utilities.” Id. at 4. The plaintiff has

demonstrated that she cannot pay the $402 filing fee.

      The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 F.3d 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

      The plaintiff’s complaint indicates that she was denied Social Security

benefits for lack of disability, that she is disabled, and that the conclusions and

findings of fact by the Commissioner when denying benefits are not supported

by substantial evidence and are contrary to law and regulation. Dkt. No. 1 at 1.

At this early stage in the case, and based on the information in the plaintiff’s

complaint, the court concludes that there may be a basis in law or in fact for

                                          2
the plaintiff’s appeal of the Commissioner’s decision, and that the appeal may

have merit, as defined by 28 U.S.C. §1915(e)(2)(B)(i).

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 2.

      Dated in Milwaukee, Wisconsin this 27th day of May, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                          3
